Title: To Benjamin Franklin from ——— Martin, 30 April–11 May 1778: résumé
From: Martin, ——
To: Franklin, Benjamin


<Moscow, April 30 and May 11, 1778, in French: Some eighteen months ago the chevalier La Coste de Mezieres, a Frenchman, left the Russian service to return home. He is known to have reached Holland, and supposedly went to Madrid to enter the Spanish service. But his family has heard nothing, and has just sent me the most urgent request for news. I cannot help. But he went through Paris, I have been told, and saw you about joining the Americans. Please tell me whether this is true.>
